DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/1/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Propeller blades 34p/s introduced in paragraph 23 , propeller blades 134p/s introduced in paragraph 27, space 224p introduced in paragraph 31, propeller blades 234p/s introduced in paragraph 35, and moveable ramp 306 introduced in paragraph 39.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “236p” has been used to designate both a space and propeller blades in figure 10. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 36p/s first seen in figure 1, elements 136p/s first seen in figure 5, and elements 236 p/s first seen in figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Characters 34p/s, 134p/s, 234p/s, 224p, and 306 appear to be missing in the figures, and elements 36p/s, 136p/s, and 236p/s are shown in the figures but do not appear to be to be listed in the specification.  The examiner believes that 34p/s, and 36p/s and the equivalents for the other embodiments are meant to be the same characters and either the drawings or the specification should be amended so that they are in agreement.  The examiner believes that the second 236p in figure 10 is meant to be 224p.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Garreau (US #9,499,266).
Regarding claim 1, Garreau teaches a vertical and short takeoff and landing (VSTOL) aircraft comprising: an elongate aircraft fuselage (16) defining a longitudinal axis of the aircraft (16 as seen in figure 1); a vertical stabilizer (14) positioned at an aft region of the aircraft fuselage (14, and 16 as seen in figure 1); port and starboard airfoil assemblies (20, and 22) extending outwardly from the fuselage (16, 20, and 22 as seen in figure 1); and port and starboard propulsion units (18), wherein each of the port and starboard airfoil assemblies comprises: (i) primary airfoils (20) extending outwardly from a forward region of the aircraft fuselage (16 and 20 as seen in figure 1), and (ii) secondary empennage airfoils (22) extending outwardly from an aft region of the aircraft fuselage (16 and 22 as seen in figure 1) and separated from the primary airfoils along the longitudinal axis of the aircraft so as to define a space therebetween (16, 20, and 22 as seen in figure 1), and wherein each of the port and starboard propulsion units comprises an engine (Column 3, lines 40-43) and propellers (18 as seen in figure 1) operably driven by the engine to provide thrust to the aircraft along a thrust line (Column 3, lines 25-43), and wherein the engine and propellers are mounted for pivotal movement within the defined space between the primary airfoil and the secondary empennage airfoils (18, 20, and 22 as seen in figure 1, and Column 3, lines 25-43) so as to achieve a first operational position wherein the thrust line of the propellers is orientated substantially parallel to the longitudinal axis of the fuselage (16, and 18, as seen in figure 1, and Column 3, lines 25-43) and a second operational position wherein the thrust line of the propellers is oriented substantially perpendicular to the longitudinal axis of the aircraft (16, and 18, as seen in figure 5, and Column 3, lines 25-43).
Regarding claim 2, Garreau teaches the VSTOL aircraft according to claim 1, wherein each of the port and starboard airfoil assemblies further comprises winglets (24) connecting respective terminal ends of the primary airfoils and secondary empennage airfoils (20, 22, and 24 as seen in figure 1) so as to provide a lateral boundary to the space defined therebetween (20, 22, and 24 as seen in figure 1).
Regarding claim 4, Garreau teaches the VSTOL aircraft according to claim 1, wherein each of the port and starboard airfoil assemblies further comprises a pivotable intermediate airfoil (12) extending in the defined space between the primary airfoil and secondary empennage airfoil (12, 20, and 22 as seen in figure 1), and wherein each of port and starboard propulsion units is operably supported by a respective intermediate airfoil (12, and 18 as seen in figure 1) so as to pivotable therewith between the first and second operational positions (12, and 18 as seen in figures 1, and 5).
Claims 10, 11, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gilbert (US #3,605,935).
Regarding claim 10, Gilbert teaches an aircraft having a roadable occupant cabin comprising: an elongate aircraft fuselage (16); a cabin component for aircraft occupants (10, and Column 4, lines 42-43) which is detachably mounted to the aircraft fuselage so as to allow separation of the cabin component from the fuselage (10, and 16 as seen in figure 1, and Column 4, lines 42-64); and a wheeled cradle assembly (14) removably attachable to the cabin component (10, and 14 as seen in figures 1,and 4, and Column 4, lines 42-64) to allow the cabin component to be roadable upon separation from the fuselage (10, and 14 as seen in figures 1,and 4, and Column 4, lines 42-64).
Regarding claim 11, Gilbert teaches the aircraft according to claim 10, wherein the cradle assembly includes a pair of driven wheels to propel the cabin along a surface when the cabin component is separated from the fuselage and roadable (10, and 14 as seen in figure 4, and Column 4, lines 42-64, and Column 5, lines 25-33).
Regarding claim 19, Gilbert teaches a method of converting an aircraft cabin to a roadable vehicle comprising the steps of: (a) providing the aircraft according to claim 10 (10, 14, and 16 as seen in figure 1); (b) separating the detachably mounted cabin component from the aircraft fuselage (Column 4, lines 42-64); (c) positioning the wheeled cradle assembly under the detachably mounted cabin component (10, and 14 as seen in figures 1,and 4, and Column 4, lines 42-64); and thereafter (d) moving the cabin component away from the aircraft fuselage by moving the wheeled cradle assembly across ground surface (10, and 14 as seen in figure 4, and Column 4, lines 42-64, and Column 5, lines 7-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garreau (US #9,499,266) in view of Lariviere (US #5,839,691).
Regarding claim 3, Garreau teaches the VSTOL aircraft according to claim 1, wherein the aircraft has an aircraft center of gravity (CG) (Column 2, lines 65-66), but does not teach that each of the port and starboard propulsion assemblies is mounted at a position which is aft of the aircraft CG.
However, Lariviere does teach that each of the port and starboard propulsion assemblies is mounted at a position which is aft of the aircraft CG (Abstract, lines 3-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies mounted aft of the center of gravity because Garreau and Larriviere are both VTOL aircraft.  The motivation for having the propulsion assemblies mounted aft of the center of gravity is that it can help to maintain pitch stability for the aircraft.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garreau (US #9,499,266) in view of Moore (PGPub #2020/0223542).
Regarding claim 5, Garreau teaches the VSTOL aircraft according to claim 1, but does not teach that each secondary empennage airfoil of the port and starboard airfoil assemblies is pivotable, and wherein each of each of the port and starboard propulsion units is operably supported by a respective secondary empennage airfoil so as to be pivotable therewith between the first and second operational positions.  However, Moore does teach that each secondary empennage airfoil of the port and starboard airfoil assemblies is pivotable (50 as seen in figures 1, and 2), and wherein each of each of the port and starboard propulsion units is operably supported by a respective secondary empennage airfoil (The propulsion assemblies that can be seen attached to the rear airfoil as seen in figures 1, and 2) so as to be pivotable therewith between the first and second operational positions (As can be seen in figures 1, and 2 the propulsion assemblies attached to the rear airfoil rotate between a vertical and horizontal orientation as the rear airfoil rotates).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rear airfoil be pivotable with the propulsion assemblies attached to the airfoil to allow the airfoil to tilt the propulsion assemblies because Garreau and Moore are both VTOL aircraft.  The motivation for having the rear airfoil be pivotable with the propulsion assemblies attached to the airfoil to allow the airfoil to tilt the propulsion assemblies is that it allows the system to reduce the number of required airfoils which helps to save weight while still maintaining the propulsion assemblies between the two main airfoils and keeping them pivotable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garreau (US #9,499,266) in view of Cvrlje (PGPub #2018/0354613).
Regarding claim 6, Garreau teaches the VSTOL aircraft according to claim 1, but does not teach that the propellers of each of the port and starboard propulsion units includes first and second sets of propellers that counter-rotate relative to one another.  However, Cvrlje does teach that the propellers of each of the port and starboard propulsion units includes first and second sets of propellers that counter-rotate relative to one another (Paragraph 67, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies have a pair of counter rotating propellers because Garreau and Cvrlje are both VTOL aircraft.  The motivation for having he propulsion assemblies have a pair of counter rotating propellers is that it helps to eliminate the torque on the aircraft that is generated from the propulsion assemblies.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garreau (US #9,499,266) in view of Gilbert (US #3,605935).
Regarding claim 7, Garreau teaches the VSTOL aircraft according to claim 1, but does not teach that the aircraft fuselage comprises a detachable cabin component for aircraft occupants that allows separation of the cabin component from the fuselage.  However, Gilbert does teach that the aircraft fuselage comprises a detachable cabin component for aircraft occupants (10, and Column 4, lines 42-43) that allows separation of the cabin component from the fuselage (Column 4, lines 42-46).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fuselage have a detachable passenger compartment that can separate from the rest of the fuselage because Garreau and Gilbert are both VTOL aircraft systems.  The motivation for having a detachable passenger compartment that can separate from the rest of the fuselage is that it allows the passengers to be transferred from the aircraft to an automotive base that can then drive the passengers to their destination without requiring them disembark and re-embark which helps to save time.
Regarding claim 8, Garreau as modified by Gilbert teaches the VSTOL aircraft according to claim 7, but Garreau does not teach a wheeled cradle assembly removably attachable to the cabin component to allow the cabin component to be roadable upon separation from the fuselage.  However, Gilbert does teach a wheeled cradle assembly (14) removably attachable to the cabin component to allow the cabin component to be roadable upon separation from the fuselage (10, and 14 as seen in figure 4, and Column 4, lines 42-64).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a wheeled assembly that can connect to the passenger compartment when it separates from the aircraft because Garreau and Gilbert are both VTOL aircraft systems.  The motivation for having a wheeled assembly that can connect to the passenger compartment when it separates from the aircraft is that it allows the passengers to be transferred from the aircraft to an automotive base that can then drive the passengers to their destination without requiring them disembark and re-embark which helps to save time.
Regarding claim 9, Garreau as modified by Gilbert teaches the VSTOL aircraft according to claim 8, but Garreau does not teach that the cradle assembly includes a pair of driven wheels to propel the cabin along a surface when the cabin component is separated from the fuselage and roadable.  However, Gilbert does teach that the cradle assembly includes a pair of driven wheels to propel the cabin along a surface when the cabin component is separated from the fuselage and roadable (10, and 14 as seen in figure 4, and Column 4, lines 42-64, and Column 5, lines 25-33).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wheeled assembly have driven wheels to move the passenger compartment when it is attached because Garreau and Gilbert are both VTOL aircraft systems.  The motivation for having the wheeled assembly have driven wheels to move the passenger compartment when it is attached is that it allows the passengers to be transferred from the aircraft to an automotive base that can then drive the passengers to their destination without requiring them disembark and re-embark which helps to save time.
Claims 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US #3,605935) in view of Garreau (US #9,499,266).
Regarding claim 13, Gilbert teaches the aircraft according to claim 10, wherein the elongate aircraft fuselage defines a longitudinal axis of the aircraft (16 as seen in figure 1), but does not teach that the aircraft further comprises: a vertical stabilizer positioned at an aft region of the aircraft fuselage; and port and starboard airfoil assemblies extending outwardly from the fuselage; and port and starboard propulsion units.
However, Garreau does teach that the aircraft further comprises: a vertical stabilizer (14) positioned at an aft region of the aircraft fuselage (14, and 16 as seen in figure 1); and port and starboard airfoil assemblies (20, and 22) extending outwardly from the fuselage (16, 20, and 22 as seen in figure 1); and port and starboard propulsion units (18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vertical stabilizer, port and starboard airfoil assemblies and port and starboard propulsion units because Gilbert and Garreau are both VTOL aircraft systems.  The motivation for having a vertical stabilizer, port and starboard airfoil assemblies and port and starboard propulsion units is that it helps to provide additional stability and control to the aircraft while also enabling it to more efficiently fly through the air.
Regarding claim 14, Gilbert as modified by Garreau teaches the aircraft according to claim 13, but Gilbert does not teach that each of the port and starboard airfoil assemblies comprises: (i) primary airfoils extending outwardly from a forward region of the aircraft fuselage, and (ii) secondary empennage airfoils extending outwardly from an aft region of the aircraft fuselage and separated from the primary airfoils along the longitudinal axis of the aircraft so as to define a space therebetween, and wherein each of the port and starboard propulsion units comprises an engine and propellers operably driven by the engine to provide thrust to the aircraft along a thrust line, and wherein the engine and propellers are mounted for pivotal movement within the defined space between the primary airfoil and the secondary empennage airfoils so as to achieve a first operational position wherein the thrust line of the propellers is orientated substantially parallel to the longitudinal axis of the fuselage and a second operational position wherein the thrust line of the propellers is oriented substantially perpendicular to the longitudinal axis of the aircraft.  However, Garreau does teach that each of the port and starboard airfoil assemblies comprises: (i) primary airfoils (20) extending outwardly from a forward region of the aircraft fuselage (16 and 20 as seen in figure 1), and (ii) secondary empennage airfoils (22) extending outwardly from an aft region of the aircraft fuselage (16 and 22 as seen in figure 1) and separated from the primary airfoils along the longitudinal axis of the aircraft so as to define a space therebetween (16, 20, and 22 as seen in figure 1), and wherein each of the port and starboard propulsion units comprises an engine (Column 3, lines 40-43) and propellers (18 as seen in figure 1) operably driven by the engine to provide thrust to the aircraft along a thrust line (Column 3, lines 25-43), and wherein the engine and propellers are mounted for pivotal movement within the defined space between the primary airfoil and the secondary empennage airfoils (18, 20, and 22 as seen in figure 1, and Column 3, lines 25-43) so as to achieve a first operational position wherein the thrust line of the propellers is orientated substantially parallel to the longitudinal axis of the fuselage (16, and 18, as seen in figure 1, and Column 3, lines 25-43) and a second operational position wherein the thrust line of the propellers is oriented substantially perpendicular to the longitudinal axis of the aircraft (16, and 18, as seen in figure 5, and Column 3, lines 25-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have fore and aft airfoils with the propulsion units pivotably mounted between the airfoils and capable of tilting between a vertical and horizontal position because Gilbert and Garreau are both VTOL aircraft systems.  The motivation for having fore and aft airfoils with the propulsion units pivotably mounted between the airfoils and capable of tilting between a vertical and horizontal position is that it helps to provide additional lift to the aircraft while also allowing the propulsion units to be directed in the desired direction of flight to allow the aircraft to more effectively travel in both a vertical and horizontal direction.
Regarding claim 15, Gilbert as modified by Garreau teaches  the aircraft according to claim 14, but Gilbert does not teach that each of the port and starboard airfoil assemblies further comprises winglets connecting respective terminal ends of the primary airfoils and secondary empennage airfoils so as to provide a lateral boundary to the space defined therebetween.  However, Garreau does teach that each of the port and starboard airfoil assemblies further comprises winglets (24) connecting respective terminal ends of the primary airfoils and secondary empennage airfoils (20, 22, and 24 as seen in figure 1) so as to provide a lateral boundary to the space defined therebetween (20, 22, and 24 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have winglets connecting the wing tips of the fore and aft airfoils because Gilbert and Garreau are both VTOL aircraft systems.  The motivation for having winglets connecting the wing tips of the fore and aft airfoils is that it can help strengthen the airfoils while also reducing the effect of the wing tip vortices which can help reduce drag.
Regarding claim 17, Gilbert as modified by Garreau teaches the aircraft according to claim 14, but Gilbert does not teach that each of the port and starboard airfoil assemblies further comprises a pivotable intermediate airfoil extending in the defined space between the primary airfoil and secondary empennage airfoil, and wherein each of port and starboard propulsion units is operably supported by a respective intermediate airfoil so as to pivotable therewith between the first and second operational positions.  However, Garreau does teach that each of the port and starboard airfoil assemblies further comprises a pivotable intermediate airfoil (12) extending in the defined space between the primary airfoil and secondary empennage airfoil (12, 20, and 22 as seen in figure 1), and wherein each of port and starboard propulsion units is operably supported by a respective intermediate airfoil (12, and 18 as seen in figure 1) so as to pivotable therewith between the first and second operational positions (12, and 18 as seen in figures 1, and 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a pivotable airfoil between the fore and aft airfoils that moves the propulsion units between the horizontal and vertical position because Gilbert and Garreau are both VTOL aircraft systems.  The motivation for having a pivotable airfoil between the fore and aft airfoils that moves the propulsion units between the horizontal and vertical position is that it helps to ensure that the propulsion units are free to rotate without altering the main flight surfaces of the aircraft which can help to improve the stability during transition.
Claims 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US #3,605935) in view of Helmke (US #3,017,137).
Regarding claim 12, Gilbert teaches the aircraft according to claim 10, but does not teach that the detachably mounted cabin component includes retractable aft road wheels are deployable to allow the cabin component to be moved away from the aircraft fuselage.  However, Helmke does teach that the detachably mounted cabin component includes retractable aft road wheels are deployable to allow the cabin component to be moved away from the aircraft fuselage (18 as seen in figure 1, and Column 3, lines 14-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a retractable wheel at the aft of the cabin component because Gilbert and Helmke are both modular aircraft where the passenger cabin can separate from the thrust units.  The motivation for having a retractable wheel at the aft of the cabin component is that it allows the aircraft to separate from the cabin compartment on the ground even if a wheeled assembly is not available at the time of landing which allows the aircraft to complete other tasks.
Regarding claim 20, Gilbert teaches the method according to claim 19, but does not teach that the detachably mounted cabin component includes retractable aft road wheels, and wherein step (d) includes deploying the aft road wheels to allow the cabin component to be moved away from the aircraft fuselage.  However, Helmke does teach that the detachably mounted cabin component includes retractable aft road wheels (18 as seen in figure 1, and Column 3, lines 14-15), and wherein step (d) includes deploying the aft road wheels to allow the cabin component to be moved away from the aircraft fuselage (10, and 18 as seen in figures 1, and 2, and Column 3, lines 14-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a retractable wheel at the aft of the cabin component that can be used to help move the cabin away from the aircraft because Gilbert and Helmke are both modular aircraft where the passenger cabin can separate from the thrust units.  The motivation for having a retractable wheel at the aft of the cabin component that can be used to help move the cabin away from the aircraft is that it allows the aircraft to separate from the cabin compartment on the ground even if a wheeled assembly is not available at the time of landing which allows the aircraft to complete other tasks.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US #3,605935) in view of Moore (PGPub #2020/0223542).
Regarding claim 13, Gilbert teaches the aircraft according to claim 10, wherein the elongate aircraft fuselage defines a longitudinal axis of the aircraft (16 as seen in figure 1), wherein the aircraft further comprises a vertical stabilizer positioned at an aft region of the aircraft fuselage (As can be seen in figure 1 at the aft end of the body, 16, there is a vertical stabilizer that is used to additionally support the tail rotor); but does not teach that the aircraft further comprises: a vertical stabilizer positioned at an aft region of the aircraft fuselage; and port and starboard airfoil assemblies extending outwardly from the fuselage; and port and starboard propulsion units.
However, Moore does teach that the aircraft further comprises: port and starboard airfoil assemblies (50) extending outwardly from the fuselage (24, and 50 as seen in figure 1); and port and starboard propulsion units (The propulsion units seen attached to the aft airfoil in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vertical stabilizer, port and starboard airfoil assemblies and port and starboard propulsion units because Gilbert and Moore are both VTOL aircraft systems.  The motivation for having a vertical stabilizer, port and starboard airfoil assemblies and port and starboard propulsion units is that it helps to provide additional stability and control to the aircraft while also enabling it to more efficiently fly through the air.
Claims 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US #3,605935) as modified by Moore (PGPub #2020/0223542) as applied to claim 13 above, and further in view of Einarsson (US #6,896,221).
Regarding claim 14, Gilbert as modified by Moore teaches the aircraft according to claim 13, wherein the propulsion units are powered by an engine (Column 4, lines 42-49 of Gilbert), but Gilbert does not teach that each of the port and starboard airfoil assemblies comprises: (i) primary airfoils extending outwardly from a forward region of the aircraft fuselage, and (ii) secondary empennage airfoils extending outwardly from an aft region of the aircraft fuselage and separated from the primary airfoils along the longitudinal axis of the aircraft so as to define a space therebetween, and wherein each of the port and starboard propulsion units comprises an engine and propellers operably driven by the engine to provide thrust to the aircraft along a thrust line, and wherein the engine and propellers are mounted for pivotal movement within the defined space between the primary airfoil and the secondary empennage airfoils so as to achieve a first operational position wherein the thrust line of the propellers is orientated substantially parallel to the longitudinal axis of the fuselage and a second operational position wherein the thrust line of the propellers is oriented substantially perpendicular to the longitudinal axis of the aircraft.  However, Moore does teach that each of the port and starboard airfoil assemblies comprises: (i) primary airfoils (The front airfoils, 50, as seen in figures 1, and 2) extending outwardly from a forward region of the aircraft fuselage (24, and 50 as seen in figure 1), and (ii) secondary empennage airfoils (The aft airfoils, 50, seen in figures 1, and 2) extending outwardly from an aft region of the aircraft fuselage (50 as seen in figure 2) and separated from the primary airfoils along the longitudinal axis of the aircraft so as to define a space therebetween (50 as seen in figure 2), and wherein each of the port and starboard propulsion units comprises propellers (60 as seen in figure 1) operably driven by the engine to provide thrust to the aircraft along a thrust line (Paragraph 8, lines 1-5), and wherein the engine and propellers are mounted for pivotal movement within the defined space between the primary airfoil and the secondary empennage airfoils (The rear propulsion units as seen in figures 1, and 2) so as to achieve a first operational position wherein the thrust line of the propellers is orientated substantially parallel to the longitudinal axis of the fuselage (The rear propulsion units as seen in figure 2) and a second operational position wherein the thrust line of the propellers is oriented substantially perpendicular to the longitudinal axis of the aircraft (The rear propulsion units as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have fore and aft airfoils with the propulsion units pivotably mounted between the airfoils and capable of tilting between a vertical and horizontal position because Gilbert and Moore are both VTOL aircraft systems.  The motivation for having fore and aft airfoils with the propulsion units pivotably mounted between the airfoils and capable of tilting between a vertical and horizontal position is that it helps to provide additional lift to the aircraft while also allowing the propulsion units to be directed in the desired direction of flight to allow the aircraft to more effectively travel in both a vertical and horizontal direction.  But, Moore does not teach that each port and starboard propulsion units comprises an engine.
However, Einarsson does teach that each port and starboard propulsion units comprises an engine (58 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have each propulsion unit have an engine because Gilbert and Einarsson are both VTOL aircraft.  The motivation for having each propulsion unit have an engine is that it helps to ensure that if one engine were the fail the aircraft would still be able o have at least one working rotor to help it safely land.
Regarding claim 18, Gilbert as modified by Moore and Einarsson teaches the aircraft according to claim 14, but Gilbert does not teach that each secondary empennage airfoil of the port and starboard airfoil assemblies is pivotable, and wherein each of each of the port and starboard propulsion units is operably supported by a respective secondary empennage airfoil so as to be pivotable therewith between the first and second operational positions.  However, Moore does teach that each secondary empennage airfoil of the port and starboard airfoil assemblies is pivotable (50 as seen in figures 1, and 2), and wherein each of each of the port and starboard propulsion units is operably supported by a respective secondary empennage airfoil (The propulsion assemblies that can be seen attached to the rear airfoil as seen in figures 1, and 2) so as to be pivotable therewith between the first and second operational positions (As can be seen in figures 1, and 2 the propulsion assemblies attached to the rear airfoil rotate between a vertical and horizontal orientation as the rear airfoil rotates).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rear airfoil be pivotable with the propulsion assemblies attached to the airfoil to allow the airfoil to tilt the propulsion assemblies because Gilbert and Moore are both VTOL aircraft.  The motivation for having the rear airfoil be pivotable with the propulsion assemblies attached to the airfoil to allow the airfoil to tilt the propulsion assemblies is that it allows the system to reduce the number of required airfoils which helps to save weight while still maintaining the propulsion assemblies between the two main airfoils and keeping them pivotable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US #3,605935) as modified by Garreau (US #9,499,266) as applied to claim 13 above, and further in view of Lariviere (US #5,839,691).
Regarding claim 16, Gilbert as modified by Garreau teaches the aircraft according to claim 13, wherein the aircraft has an aircraft center of gravity (CG) (16 as seen in figure 1 of Gilbert, all aircraft inherently have a center o gravity), but does not teach that each of the port and starboard propulsion assemblies is mounted at a position which is aft of the aircraft CG.
However, Lariviere does teach that each of the port and starboard propulsion assemblies is mounted at a position which is aft of the aircraft CG (Abstract, lines 3-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies mounted aft of the center of gravity because Gilbert and Larriviere are both VTOL aircraft.  The motivation for having the propulsion assemblies mounted aft of the center of gravity is that it can help to maintain pitch stability for the aircraft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milner (US #5,465,923) teaches an aircraft system that has the nose of the aircraft supported by a detachable driven wheeled system with a aft retractable wheel from the passenger compartment working with the wheeled system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647